Fourth Court of Appeals
                               San Antonio, Texas
                                    February 28, 2019

                                   No. 04-19-00061-CV

                        EX PARTE DAN LAMAR COGDELL,

               From the 198th Judicial District Court, Bandera County, Texas
                           Trial Court No. CVCM-XX-XXXXXXX
                       Honorable M. Rex Emerson, Judge Presiding


                                     ORDER
      The appellant’s motion for abatement is hereby DENIED.



                                                 _________________________________
                                                 Rebeca C. Martinez, Justice


       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 28th day of February, 2019.



                                                 ___________________________________
                                                 KEITH E. HOTTLE,
                                                 Clerk of Court